Appellee's Motion for Rehearing and to File Additional Findings of Fact.
We have examined the motion for rehearing, but still adhere to our original judgment.
In compliance with appellees' motion for additional findings of fact, we find that on cross-examination of plaintiff Seybold he testified:
"With reference to the loan, they made the remark they wanted to borrow some money — Dr. Johnson and Minney. That was after the deed was made. I knew they wanted to borrow some money before I turned the check loose. I did not know in what way they were together as to the land. I did not positively know they were interested together. I have testified here that I told them I would loan $6,500 on that land. That was after we had closed this deal but before I made the $6,500 loan. We were talking there. He wanted to borrow some money. At that time I did not know whether they were interested in the land or not."
The motion for rehearing is overruled, and the motion for additional findings of fact is granted.